Per Curiam.
In this application for leave to appeal from a redetermination of defective delinquency by Chief Judge Manley, the only contentions that deserve consideration are (1) that the evidence shows that the applicant is “irresponsible”, and should be committed to an institution for the insane, rather than Patuxent, and (2) that Chief Judge Manley conferred in private with Dr. Boslow during a recess in the hearing. On the first point, it is true that the report of the applicant’s independent psychiatrist, Dr. Lerner, who had found him to be a defective delinquent at the first determination, suggested that he might be “on the verge of breaking down into a frank psychosis”, and “further evaluation” would be necessary, after treatment with tranquilizers and anti-depressants. Dr. Boslow again found him to be a defective delinquent (as did the staff), although noting that he was not responding to treatment. We think the evidence was sufficient to support the trial court’s finding. Cf. Wheatfall v. Director, 236 Md. 623.
*642The second contention is denied by Chief Judge Manley, who states, in a letter included in the record, that no such conference took place, and this has been confirmed by then counsel for the applicant. It seems that the hearing was adjourned to permit the Chief Judge to attend the ceremony of swearing in new attorneys.

Application denied.